Title: To Thomas Jefferson from Giuseppe Ceracchi, 13 November 1794
From: Ceracchi, Giuseppe
To: Jefferson, Thomas



Dear Sir.
Philadelphia 13 Nov. 1794 Duelling house S: Street Sth No 213

I postponed the anser to your Kind letter I received by Miss Trista because I couldnt give you any notice of the marbre bust which I find out lately in new York at the costum house under the care of Mr. Siton without any dictiones [i.e. directions], oing thus mistaken to my agent in Florens.
I fill my self relieved by the mortification I […] thinkin of the disappointement of your Daughter in case it had been lost; This bust is belong to Her since I had the plaesor to beginn it therfor I must beg you Sir to obtane Her consent to Live it with me a little longer, been certain that the Eminent Subjet that it reppresents will produce a general satisfaction hear, and am flattered will reflect some honour upon the performance. Your congratulations upon my coming to America are very  flattering my destiny as driven me again to this contry for I must Kindedly confesse whath ever was my inclination for it I never expect to returne in consideration of many difficulties, especting my theander Family. Now those difficulties are over I percive I can live happy in America. Mrs. Ceracchi as the honnour to eturne you her civilities che seems to be plaesed in general and whe are both glad that our Cildrens will recieve a Republican education instade of a pristly one. I am with perfect estim Your Most Ob […] [servt]

J. Ceracchi

